
	

113 HRES 633 IH: Expressing the sense of the House with respect to accountability for mismanagement at the Department of Veterans Affairs.
U.S. House of Representatives
2014-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 633
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2014
			Mr. Barrow of Georgia (for himself and Mr. Cassidy) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing the sense of the House with respect to accountability for mismanagement at the
			 Department of Veterans Affairs.
	
	
		Whereas revelations in 2013 unveiled a pattern of inefficiency and misconduct at Department of
			 Veterans Affairs Medical Clinics (VAMC) across the country;
		Whereas the Department of Veterans Affairs (VA) Inspector General conducted interviews with VA
			 employees and inspected VA facilities across the country;
		Whereas on June 9, 2014, the VA released an initial audit of VA medical centers across the country,
			 conducted by the VA Inspector General, detailing a pattern of
			 mismanagement;
		Whereas the Inspector General’s audit found that VAMC scheduling staff were pressured by VA
			 management to utilize inappropriate practices in order to make waiting times appear more favorable;
		Whereas the VA will undergo a review to determine why some front-line, middle, and senior managers felt compelled to manipulate the VA’s scheduling
			 process;
		Whereas in at least two instances, survey participants believed someone, other than a scheduler,
			 was routinely accessing records and changing desired dates in order to improve performance measures;
		Whereas respondents felt threatened or coerced to alter patient appointment dates and reported having been sanctioned or punished over scheduling practices for not complying with supervisors’ orders to
			 inappropriately enter or alter recorded desired dates; and
		Whereas section 600.1 of title 28, Code of Federal Regulations, directs the Attorney General to
			 appoint a Special Counsel when he or she determines that—
			(1)criminal investigation of a person or matter is warranted;
			(2)investigation or prosecution of that person or matter by a United States Attorney’s Office or
			 litigating Division of the Department of Justice would present a conflict
			 of interest for the Department or other extraordinary circumstances; and
			(3)under the circumstances, it would be in the public interest to appoint an outside Special Counsel
			 to assume responsibility for the matter: Now, therefore, be it
	
		That it is the sense of the House that—
			(1)actions by VA officials represent a clear violation of the public’s trust for the Department to
			 provide access to quality health care for our Nation’s veterans and
			 warrant criminal investigation;
			(2)the ability of the Administration to objectively investigate its own wrongdoing warrants a Special
			 Counsel to determine whether mismanagement and misconduct at the VA was
			 criminal; and
			(3)the appointment of a Special Counsel would be in the public interest.
			
